Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  August 2, 2019                                                                                    Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  159174
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
                                                                    SC: 159174                         Elizabeth T. Clement
  In re BURKHART/ODIL, Minors.                                      COA: 343111                        Megan K. Cavanagh,
                                                                                                                        Justices
                                                                    Shiawassee CC Family Division:
                                                                    16-013829-NA
  _______________________________________/

         By order of April 5, 2019, the application for leave to appeal the February 5, 2019
  judgment of the Court of Appeals was held in abeyance pending the decision in In re
  Ferranti, Minor (Docket Nos. 157907-8). On order of the Court, the case having been
  decided on June 12, 2019, 504 Mich ___ (2019), the application is again considered and,
  pursuant to MCR 7.305(H)(1), in lieu of granting leave to appeal, we VACATE the
  judgment of the Court of Appeals, and we REMAND this case to the Court of Appeals
  for reconsideration in light of Ferranti.

        We do not retain jurisdiction.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           August 2, 2019
           s0730
                                                                               Clerk